                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

 Jeffery Kenneth Miller,                )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              5:20-cv-00146-MR
                                        )
                   vs.                  )
                                        )
 Andrew M. Saul,                        )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2021 Order.

                                               July 20, 2021




         Case 5:20-cv-00146-MR Document 16 Filed 07/20/21 Page 1 of 1
